Title: From John Adams to Boston Patriot, 12 September 1810
From: Adams, John
To: Boston Patriot


				
					
					Quincy, September 12, 1810.
				
				AMSTERDAM, 26th April, 1782—The following note to Mr. Hodshon, omitted in the order of its date must not be ordered here because it is connected with one of the most intricate and vexatious transactions that I ever found to puzzle me in all my life.Mr. Hodshon is desired to make the necessary inquiries, and as soon as he will give me under his hand his engagement to furnish congress with four or five millions of guilders, by the last day of July next, so that I may write forthwith to congress, that they may draw for that sum, I will agree to his opening the loan upon the terms we have agreed on. J. ADAMS.The Hauge, May 16, 1782—wrote to Mr. Livingston, Secretary of State of congress: “On the twelfth of this month, I removed into the hotel des Etats Unis de l’Amerique, situated upon the canal called the Flewelle Burgwal, at the Hague; where I hope the air will relieve my health, in some degree, from that weak state to which the tainted atmosphere of Amsterdam has reduced it.The American cause has gained a signal triumph in this country. It has not persuaded an ancient rival and an avowed, natural, hereditary enemy, to take a part against Great Britain; but it has torn from her bosom, an intimate, affectionate friend and a faithful ally of an hundred years continuance. It has not persuaded an absolute monarch to follow the dictates of his own interest and glory, and the interest and the unanimous wishes of his people, by favoring it; but, availing itself only of the still, small voice of reason urging general motives and national interests; without money, without intrigue, without imposing pomp or more imposing fame it has prevailed against the utmost efforts of intrigue and corruption, against the almost unanimous inclinations of persons in government, against a formidable band of capitalists; and the most powerful mercantile houses in the republic, interested in English funds and too deeply leagued in English affairs.Although these obstacles have been so far overcome that an acknowledgment of our national independence has been obtained; yet it is easy to see that they are not annihilated; and therefore we cannot expect to receive such cordial and zealous assistance as we might enjoy if the government and people had but one heart.I wish it were in my power to give congress, upon this occasion, assurances of a loan of money. But it isnot. I have taken every measure in my power to accomplish it, but I have met so many difficulties, that I almost despair of obtaining any thing. I have found the avidity of friends, as great an obstacle as the ill will of enemies. I can represent my situation in this affair of a loan, by no other figure than that of a man in the midst of the ocean negotiating for his life among a school of sharks. I am sorry to use expressions which must appear to you severe; but the truth demands them.The title of American Banker, for the sake of the distinction of it, the profit of it, and the introduction to American trade, is solicited with an eagerness past all description. In order to obtain it, a house, (a mercantile house) will give out great words and boasts of what it can do. But not one will contract to furnish any considerable sum of money. And I certainly know, let them deceive themselves as they will, and as many others by their confident affirmations, as they may; that none of them can obtain any considerable sum. The factions that are raised here about it; between the French interest, the republican interest, the statholderian interest, and the anglomane interest, have been conducted with an indecent ardor, thwarting, contradicting, calumniating each other; until it is easy to foresee the effect of it will be, to prevent us from obtaining even the small sums that otherwise might have been found. But the true and the decisive secret is, there is very little money to be had. The profits of their trade, have for several years been annihilated by the English. There is therefore no money but the interest of their capitalists; and all this is promised for months and years beforehand, to bookkeepers, brokers and undertakers; who have on hand loans open for France, Spain, England, Russia, Sweden, Denmark, for the states general, the states of Holland, the states of Friesland, the East and West India companies, &c. &c.

Moreover, the circumstance which will be fatal to my hopes at this time, is this, there is just now unexpectedly opened a loan of nine millions of guilders, for the India company under the warranty of the states; in which they have raised the interest one per cent above the ordinary rate. I had obtained an agreement of the undertakers for two millions of guilders; but before it was completed, this loan appeared and frighted the undertakers so as to induce them to fly off. I must therefore entreat congress to make no dependence upon me for money.There is one subject more, upon which I beg leave to submit a few hints to congress. It is that of Mr. Dumas, whose character is so well known to congress, that I need say nothing of it. He is a man of letters and of good character; but he is not rich, and his allowance is too small at present for him to live with decency. He has been so long known here to have been in American affairs, although in no public character, but that of an agent or correspondent appointed by Dr. Franklin, or by a committee of congress upon the recommendation of Dr. Franklin, that now our character is acknowledged, it will have an ill effect if Mr. Dumas remains in the situation he has been in. To prevent it in some measure I have taken him and his family into this house (and furnished all their maintenance at my private expence.) But I think it is the interest and duty of America to send him a commission as secretary of legation and charge des affaires, with a salary of five hundred a year, while a minister is here, and at the rate of a thousand a year, while there is none.There is another gentleman, whose indefatigable application to the affairs of the U. States, and whose faithful friendship to me, in sickness and in health, demand of me, by the strongest claims of justice and of gratitude, that I should mention him to congress and recommend him to their favour. This gentleman is Mr. Thaxter, whose merit in my estimation is greater than I dare express.Edmund Jennings, Esq. of Brussells, has honored me with his correspondence, and been often serviceable to the United States, as well as friendly to me. His manners and disposition are very amiable and as his talents are equal to any service; I cannot but wish that it might be agreeable to the views of congress to give him some mark of their esteem.How shall I mention another gentleman, whose name perhaps congress never heard, but who, in my judgment, has done more decided and essential service to the American cause and reputation, within these last eighteen months, than any other man in Europe.

It is Mr. A. M. Cerisier, one of the greatest historians and finest political writers in Europe, author of

the Tableau de l’histoire des provinces unis du pays bas, author of the Politique Hollandais, and many oilier writings in high esteem: by birth a Frenchman, educated in the university of Paris, but possessed of the most genuine principles and sentiments of liberty; and exceedingly devoted by principle and affection to the American cause. Having read some of his writings and heard much of his fame, I sought and obtained his acquaintance, furnished him with intelligence and information in American affairs; and introduced him to the acquaintance of most of the Americans who have come to this country, from whom he has picked up much true information concerning our affairs, & perhaps some mistakes. His pen has erected a monument to the American cause, more glorious and more durable than brass or marble. His writings have been read like oracles, and been echoed and re–echoed in Gazettes and pamphlets, both in French and Dutch, for fifteen months. The greatest fault I know in him, is his too zealous friendship for me; which has led him to flatter me, with expressions, which will do him no honor, however sincerely or disinterestedly they might flow from his heart.Congress must be very sensible that I have had no money to lay out in secret services, to pay pensions, to put into the hands of continental agents, or in any other way to make friends. I have had no money but my salary, and that has been never paid me without grudging. If I have friends in Europe, they have not, most certainly been made by power, nor money, nor any species of corruption. Nor have they been made by making promises, or holding out alluring hopes. I have made no promises nor am under any obligation but that of private friendship and simple civility to any man. Having mentioned such as have been my friends, because they have been the friends to the United States, and I have no others in Europe at least, and recommended them to the attention of Congress, as having rendered important services to our country and able to render still greater, whatever effect it may have, I have done my duty. if some small part of those many millions which have been wasted by the most worthless of men, could have been applied to the support and encouragement of men of such great value, it would have been much better. It is high time, it is more than time, that a proper discernment of spirits and distinction of characters were made; that virtue should be more clearly distinguished from vice; wisdom from folly; ability from imbecility, and real merit from proud, imposing impudence, which, while it pretends to do every thing, does nothing but mischief.The treaty of commerce is under consideration and will not, that I foresee, meet with any obstacle.”Amsterdam, June 9th, 1782.—Wrote to Secretary Livingston, “The admiralty have reported to their high mightinesses, their remarks upon the plan of a treaty of commerce, which I had the honor to lay before them, together with such additions and alterations as they propose. This report has been taken ad referendum, by all the provinces, except Overyssell, which has determined to vote as Holland shall vote, the latter being the principal maritime province, and the former inland.

The forms of proceeding, according to this constitution, are so circuitous that I cannot expect this treaty will be finished and signed in less time than three months, though some of the most active members of the government tell me they think it may be signed in six weeks.I have not yet proposed the treaty of alliance because I wait for the advice of the duke de la Vauguion. His advice will not be wanting, in the season for it, for his excellency is extremely well disposed.I have, after innumerable vexations, agreed with three houses, which are well esteemed here, to open a loan. But the extreme scarcity of money will render it impossible to succeed to any large amount. I dare not promise any thing, and cannot advise Congress to draw. I shall transmit the contract for the ratification of Congress, as soon as it is finished,

and then I hope to be able to say, at what time, and for how much Congress may draw.This nation is now very well fixed in its system and will not make a separate peace. England is so giddy with Rodney’s late success in the West Indies, that I think she will renounce her ideas of peace for the present.The conduct of Spain is not at all changed. This is much to be lamented, upon public account, and indeed on account of the feelings of my friend, Mr Jay, for I perfectly well know by experience the cruel torment of such a situation: And I know too, that he has done as much and as well as any man could have done in that situation.The late president Laurens made me a visit at the Hague last week, on his way to his family in France. He informed me that he had written to Dr. Franklin, from Ostend, declining to serve in the commission for peace. I had great pleasure in seeing my old friend perfectly at liberty, and perfectly just in his political opinions. Neither the air of England, nor the seducing address of her inhabitants, nor the terrors of the tower, have made any change in him.P.S. I hope Congress will receive a collection of all the resolutions of the provinces, and the petitions of the merchants, manufacturers, &c. respecting the acknowledgment of American Independence, and my reception as minister plenipotentiary of the United States by their high mightinesses. I shall transmit duplicates and triplicates of them as soon as health will permit. But Mr. Thaxter has been sick of a fever, and myself of the influenza; ever since our removal from Amsterdam to the Hague. This collection of resolutions and petitions, is well worth printing together in America. It is a complete refutation of all the speculations of the half torified politicians among the Americans, and the malevolent insinuations of anglomanes, through the world against the American cause. The partisans of England, sensible of this, have taken great pains to prevent an extensive circulation of them.”[N.B. In 1810.—This pamphlet was reviewed in London by the ordinary reviewers and gravely pronounced to be a forgery. And the credulity of the kingdoms, swallowed this opinion with great delight.]Amsterdam, June 10th, 1782.—Wrote to Dr. Franklin, “I have the honor to inform you, that I have this day drawn upon your excellency in favor of Messrs. Fizeau, Grand & Co. for my salary, for one quarter of a year, which you will please to charge to the United States, according to the resolutions of Congress. I hope I shall not have occasion to draw upon your excellency for any further sums for my salary, because, although I have no sanguine hopes of obtaining a loan very suddenly, for any large sum, yet I am led to expect somewhat.”1782, June 13—Drew an order for eight ducats, in favor of William Alcock, an American prisoner, escaped, on Messrs. Willinks &c. and desired them to take three notes to president of Congress to serve for one.The Hague, June 14th, 1782.—Wrote to Secretary Livingston, “The court of Petersburgh is very industrious in her endeavors to accomplish a separate peace between England and Holland. Her minister at Versailles has made an insinuation to the French court, that her majesty would be much obliged to the king, if he would not make

any further opposition to such a separate peace.To this insinuation the following wise and firm answer has been given:The king is very sensible of the confidence, of which the empress of Russia gives him a fresh proof in communicating to him her measures and ideas respecting a separate peace, between England and the states General. His majesty has therein acknowledged the sentiments of humanity which animate her imperial majesty; and he is zealous to answer with the same frankness, to that which relates to him particularly, in the verbal insinuation, made by the prince Baratinski.The king, faith to the law which he has prescribed to himself, not to influence the conduct of any power, has not sought to direct the deliberations of the states General, either to lead them to war, or to hinder them from making a separate peace. England having unexpectedly attacked the united provinces of the low countries, his majesty has made haste to prevent her by all good offices which depended upon him. His services have been gratuitous; his majesty has never required any acknowledgment on their part.If the states General think that the obligations which they owe to his majesty, as well as the interest of the republic, imposes upon them the duty, not to separate their cause from that of the king and his allies; the empress of Russia is too enlightened and too just, not to acknowledge that it is not for his majesty to dissuade them from such a resolution, and all that he can do, is to refer it to their wisdom to consider what is convenient for them in their situation.The empress is not ignorant that the circumstances have led the states General to establish and concert operations with the king. His majesty fltters himself that the design of this princess is not to engage him to desist from this arrangement, which is the necessary results of the situation of the two powers, relatively to England, and which oughtt naturally to contribute to the re–establishment of the general tranquillity which is the object of the wishes of her imperial majesty, as it is of those of the king.”
				
					John Adams.
				
				
			